DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on June 28, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “public blockchain” is not disclosed in the original specification. A blockchain is a public ledger, but it does not guarantee that it be a public blockchain. Furthermore, public or private blockchain is not defined in the original specification. The specification discloses “The nodes 106 in the blockchain network 104 may be used to generate new blocks that include one or more blockchain transactions that are then validated by other nodes 106 in the blockchain network 104 before being added to the blockchain, which may be made publicly available to any interested party”, (paragraph [0018] of applicant’s PGPub) but it is not a definition of public blockchain, which is “anyone is free to join and participate in the core activities of the blockchain network”. Also, even the public blockchain has “issues of the lack of complete privacy and anonymity”. See at least NPL document “Public, Private, Permissioned Blockchains Compared” by Seth. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al. (US 2019/0253258 A1; hereinafter Thekadath) in view of Davis et al. (US 2016/0342978 A1; hereinafter Davis).
With respect to claims 1 and 9:
Thekadath teaches a method for risk scoring a blockchain transaction, comprising: (See at least Thekadath: Abstract; paragraph(s) [0060])
storing, in a memory of a processing server, blockchain data associated with a public blockchain, wherein the blockchain data includes at least a plurality of blocks, each block including at least a block header and one or more transaction values, where each block header includes at least a timestamp, a block reference, and a transaction reference and each transaction value includes data related to a blockchain transaction including at least a sending address, a recipient address, and a transaction amount; (By disclosing, the system 100 can be used to record data elements in a single blockchain record. The data elements (transaction values) may include first and second user information (sending and recipient address) and currency type and amount (transaction amount). The block may include additional information beyond the data elements such as a reference to a previous block (e.g., a previous block header), a timestamp, a hash of record information, etc. See at least Thekadath: paragraph(s) [0032], [0034], [0043], [0045], [0066], [0092], [0104]-[0105], [0107], [0127] & [0135])
receiving, by a receiving device of the processing server, a new transaction value related to a proposed blockchain transaction and a node identifier associated with a node included in a public blockchain network associated with the public blockchain, wherein the new transaction value includes at least a user address, a transacting address, and a blockchain amount; (By disclosing, a data element including new information is submitted, and the several verified and linked identifiers are incorporated. Each of the identifiers can be uniquely associated with the node. The ledger of transactions may be a database or other comparable file structure that may be configured to store data from all previous digital asset transfers, including the date and time of the transfer, the transfer amount (blockchain amount), and identification information for the participants of the transfer (e.g., the sender and the receiver of the transfer amount) (blockchain amount). In some embodiments, the ledger of transactions may be in the form of an electronic ledger (e.g., blockchain) in which data already stored in the electronic ledger is unalterable. See at least Thekadath: paragraph(s) [0018]-[0019], [0033]-[0034], [0066], [0104] & [0135])
executing, by a querying module of the processing server, a first query on the memory to identify a first plurality of transaction values included in the plurality of blocks in the public blockchain where the sending address or recipient address is associated with a transacting cryptographic key pair, wherein the transacting address is associated with the transacting cryptographic key pair; (By disclosing, the administrative node computer 150 can also evaluate transaction risk, for example by assessing (query) the transaction velocity of one or more parties involved, or by determining whether the submitting node has any warnings issued. See at least Thekadath: paragraph(s) [0059]-[0060]; Fig. 2)
determining, by a determination module of the processing server, a risk score for the proposed blockchain transaction…; and (By disclosing, each new block in the blockchain may be algorithmically determined based on new transactions and previous blocks in the blockchain. The administrative node computer 150 can also evaluate transaction risk, for example by assessing the transaction velocity of one or more parties involved, or by determining whether the submitting node has any warnings issued. See at least Thekadath: paragraph(s) [0034] & [0060]) 
electronically transmitting, by a transmitting device of the processing server, the determined risk score in response to the received new transaction value. (By disclosing, the administrative node computer 150 can build new blocks for a blockchain, the new blocks including updated record information. The administrative node computer 150 can further verify new data elements and inform participating nodes about new data elements and blocks. Furthermore, the administrative node computer 150 can also evaluate transaction risk, for example by assessing the transaction velocity of one or more parties involved, or by determining whether the submitting node has any warnings issued. See at least Thekadath: paragraph(s) [0040] & [0060])
With further respect to claim 9, Thekadath further teaches 
a system for risk scoring a blockchain transaction comprising; (See at least Thekadath: paragraph(s) [0038] & [0043])
a memory of a processing server configured to… (See at least Thekadath: paragraph(s) [0044])
a receiving device of the processing server configured to… (By disclosing, the second user computer 130 can receive record updates. See at least Thekadath: paragraph(s) [0038])
a querying module of the processing server configured to… (By disclosing, the administrative node computer 150 enrolls and regulates nodes. See at least Thekadath: paragraph(s) [0040])
a determination module of the processing server configured to… (By disclosing, the administrative node computer 150 verifies new data elements. See at least Thekadath: paragraph(s) [0040])
a transmitting device the processing server configured to… (By disclosing, the administrative node computer 150 informs participating nodes about new data elements and blocks. See at least Thekadath: paragraph(s) [0040])
	However, Thekadath does not teach explicitly …based on at least the data included in each of the first plurality of transaction values and the new transaction value.
	Davis, directed to integration of market exchange and issuer processing for blockchain-based transactions and thus in the same field of endeavor, teaches 
	…determining, by a determination module of the processing server, a risk score for the proposed blockchain transaction based on at least the data included in each of the first plurality of transaction values and the new transaction value (By disclosing, by processing blockchain transactions using payment networks, payment networks may be able to evaluate the likelihood of fraud and assess risk for blockchain transactions using existing fraud and risk algorithms and information that is available to payment networks, such as historical fiat and blockchain transaction data, credit bureau data, demographic information, etc., that is unavailable for use in blockchain networks 106. In addition, transactions recorded in the blockchain may include a destination address and a currency amount, such that the blockchain records how much currency is attributable to a specific address. In some instances, additional information may be captured, such as a source address, timestamp, etc. The processing unit 204 may be further configured to identify a risk value for the blockchain transaction. The risk value may be based on the transaction amount (new transaction value) included in the data element reserved for private use and data included in the identified specific account profile 210 (at least the data included in the first plurality of transaction values), which may also include a plurality of associated address identifiers used in blockchain transactions associated with the related consumer and/or transaction account. See at least Davis: paragraph(s) [0046], [0054]-[0055], [0027], [0029] & [0042])
	Furthermore, Davis, in the same field of endeavor, teaches
…electronically transmitting, by a transmitting device of the processing server, the determined risk score in response to the received new transaction value. (See at least Davis: paragraph(s) [0027], [0029], [0054]-[0057] & [0092])
…a blockchain amount; (By disclosing, the blockchain amount is associated with a blockchain currency. Also the payee 104 may generate a destination address for receipt of payment of blockchain currency, and the destination address may be generated using an encryption key store in the computing device of the payee 104. The processing unit 304 generates addresses using a public key for use as a destination address in a blockchain transaction. The processing unit 204 may identify a risk value for the blockchain transaction, and the risk value may be based on the transaction amount and data included in the identified specific account profile 210.  See at least Davis: Abstract; paragraph(s) [0034], [0055]-[0057], [0068], [0076] & [0124]-[0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating a universal record teachings of Thekadath to incorporate the integration of market exchange and issuer processing for blockchain-based transactions teachings of Davis for the benefit of providing for significant improvement over the traditional processing of blockchain transactions via the use of fractional reserves, transaction messages, risk evaluation, and payment network processing, by increasing consumer security, significantly decreasing processing time, and providing significantly increased defense against fraud. (See at least Davis: paragraph(s) [0048])
With respect to claims 2 and 10:
	Thekadath and Davis teach the method of claim 1 and the system of claim 9, as stated above.
Thekadath further teaches wherein the risk score is further based on the node identifier. (By disclosing, the second node computer 145 can verify that the data element includes all the appropriate first node identifiers. See at least Thekadath: paragraph(s) [0050], [0060] & [0135])
With respect to claims 5 and 13:
	Thekadath and Davis teach the method of claim 1 and the system of claim 9, as stated above.
Thekadath further teaches further comprising: 
storing, in a node database of the processing server, a node profile, wherein the node profile includes a structured data set related to the node including at least the node identifier and …, wherein (By disclosing, the processor 150A enrolls node computers for joining the recording network, and the node database 150C can include identifiers associated with the first node computer 165. See at least Thekadath: paragraph(s) [0045]-[0046] & [0050])
the risk score is further based on the geographic location stored in the node profile. (By disclosing, the risk level may be affected by whether it is located in a risky country (geographic location). See at least Thekadath: paragraph(s) [0050])
	Davis, in the same field of endeavor, further teaches …a geographic location. (By disclosing, the account data may include location data. See at least Davis: paragraph(s) [0118])
Claims 3-4, 6-8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath in view of Davis, as applied to claims 1 and 9, and in further view of Ronca et al. (US 2015/0363783 A1; hereinafter Ronca) and Ma et al. (US 2018/0198876 A1; hereinafter Ma).
With respect to claims 3 and 11:
	Thekadath and Davis teach the method of claim 1 and the system of claim 9, as stated above.
Thekadath further teaches wherein the risk score is further based on a frequency of transactions conducted by the transacting cryptographic key pair. (By disclosing, a recording of a new data element in the blockchain may be verified if other nodes can be confident that a number of other verification steps have taken place (frequency of transactions), and all the transactions are conducted by the key pairs. See at least Thekadath: paragraph(s) [0021], [0035] & [0056])
Davis, in the same field of endeavor, further teaches …based on a frequency of transactions conducted by the transacting cryptographic key pair. (By disclosing, the processing server 110 may store historical transaction data for individuals for blockchain transactions such as the individual’s transactions history for a consumer’s fiat and blockchain transactions. See at least Davis: paragraph(s) [0044])
However, Thekadath and Davis do not teach explicitly …based on a frequency of transactions conducted by the transacting cryptographic key pair.
	Ronca, directed to cryptocurrency risk detection system and thus in the same field of endeavor, teaches …based on a frequency of transactions conducted by the transacting cryptographic key pair. (By disclosing, conversion rules may include monitoring frequency rules. Conversion and monitoring are also transactions with respect to the cryptocurrency risk detection based on the block chain information and the amount of cryptocurrency (blockchain amount). See at least Ronca: paragraph(s) [0075], [0082] & [0165])
	Ma, directed to tracking recurrence across computer systems and thus in the same field of endeavor, teaches …based on a frequency of transactions conducted by the transacting cryptographic key pair. (By disclosing, the authorizing computer 150 determines an authorization result of “approve” or “decline” and sends it to the transaction processing computer 140. See at least Ma: paragraph(s) [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thekadath and Davis to incorporate the cryptocurrency risk detection system teachings of Ronca for the benefit of reducing the computational resources and bandwidth consumed by receiving more validations than necessary, improving customer satisfaction by eliminating the need for a customer to wait for a third party or third party system to validate a transaction before completing the transaction (See at least Ronca: paragraph(s) [0017]), and the tracking recurrence across computer systems teachings of Ma for the benefit of tracking or monitoring the behavior of users to manage specific accounts, which must be updated in each resource provider's dedicated database each time a new interaction with the user occurs, allowing them to electronically interact with customers and electronically recording or tracking the customer's interactions. (See at least Ma: paragraph(s) [0003]).
With respect to claims 4 and 12:
	Thekadath, Davis, Ronca, and Ma teach the method of claim 3 and the system of claim 11, as stated above.
	Ma, in the same field of endeavor, further teaches wherein the frequency of transactions is a frequency of declined or failed transactions. (As stated above with respect to claim 3, see at least Ma: paragraph(s) [0053])
With respect to claims 6 and 14:
	Thekadath and Davis teach the method of claim 5 and the system of claim 13, as stated above.
	Thekadath further teaches wherein the node profile further includes a fraud frequency value, and (By disclosing, the enrolling module 150F enrolls node computers, evaluating and assigning risk level. See at least Thekadath: paragraph(s) [0050] & [0060])
the risk score is further based on the fraud frequency value. (As stated above with respect to claim 3, see at least Thekadath: paragraph(s) [0021], [0035], [0050] & [0056])
	Ronca, in the same field of endeavor, further teaches … the risk score is further based on the fraud frequency value. (By disclosing, conversion rules may include monitoring frequency rules. Conversion and monitoring are also transactions with respect to the cryptocurrency risk detection based on the block chain information and the amount of cryptocurrency (blockchain amount). If cryptocurrency risk detection engine 232 determines the location is a country, and that country is frequently associated with fraudulent transactions (fraud frequency value), then the factor score may increase. See at least Ronca: paragraph(s) [0075], [0082], [0148], [0159] & [0165])
Ma, in the same field of endeavor, further teaches … the risk score is further based on the fraud frequency value. (By disclosing, the authorizing computer 150 determines an authorization result of “approve” or “decline” and sends it to the transaction processing computer 140. See at least Ma: paragraph(s) [0053])
With respect to claims 7 and 15:
	Thekadath and Davis teach the method of claim 1 and the system of claim 9, as stated above.
Thekadath further teaches wherein 
the new transaction value includes at least one device identifier, (By disclosing, the transaction occurs between the first and second user’s computers, the device identifiers of which being recorded in the user database. See at least Thekadath: paragraph(s) [0038], [0047] & [0050])
each transaction value includes a sending device identifier and a receiving device identifier, and … (By disclosing, the request or response may be directed to an internet protocol (IP) address (sending or receiving device identifier). See at least Thekadath: paragraph(s) [0038] & [0109])
Ma, in the same field of endeavor, further teaches … each transaction value includes a sending device identifier and a receiving device identifier, and (By disclosing, the transaction processing computer 140 may send the authorization request message to authorizing computer 150, and send the authorization response message to transport computer 130, which forwards it to resource provider computer 125. That is, the transaction processing computer 140 knows all of the whereabouts such as sending and receiving devices. See at least Ma: paragraph(s) [0045] & [0053])
the risk score is further based on a frequency of the at least one device identifier as the sending device identifier and/or the receiving device identifier in the one or more transaction values included in the plurality of blocks. (By disclosing, the authorization computer 150 evaluates the received data (sending/receiving device identifier) and determines an authorization result. The risk analysis module 343D generates a risk score by evaluating factors such as associated riskiness of resource provider identifier (sending or receiving device identifier). See at least Ma: paragraph(s) [0053] & [0074])
Ronca, in the same field of endeavor, further teaches …the risk score is further based on a frequency of the at least one device identifier as the sending device identifier and/or the receiving device identifier in the one or more transaction values included in the plurality of blocks. (By disclosing, conversion rules may include monitoring frequency rules. Conversion and monitoring are also transactions with respect to the cryptocurrency risk detection based on the block chain information and the amount of cryptocurrency (blockchain amount). See at least Ronca: paragraph(s) [0075], [0082] & [0165])
With respect to claims 8 and 16:
	Thekadath, Davis, Ronca, and Ma teach the method of claim 7 and the system of claim 15, as stated above.
Thekadath further teaches wherein the device identifier is an internet protocol address. (By disclosing, the request or response may be directed to an internet protocol (IP) address. See at least Thekadath: paragraph(s) [0109])
Davis, in the same field of endeavor, further teaches wherein the device identifier is an internet protocol address. (By disclosing, an invoice (transaction value) may include a network identifier 602 (device identifier), which obtains an encoded network value 612 including data used in the communication of a transaction request to the blockchain network 106, such as a destination address (e.g., an internet protocol address). See at least Davis: paragraph(s) [0085]-[0086])
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath in view of Davis, as applied to claims 1 and 9, and in further view of Keren (US 20200311790 A1; hereinafter Keren).
With respect to claims 17-18:
	Thekadath and Davis teach the method of claim 1 and the system of claim 9, as stated above.
	Thekadath further teaches further comprising: 
generating, by the generation module of the processing server, a new blockchain block including the proposed blockchain transaction; (See at least Thekadath: paragraph(s) [0034])
transmitting, by the transmitting device of the processing server, the new blockchain block to one or more nodes on the blockchain; (See at least Thekadath: paragraph(s) [0040] & [0093])
receiving, by the receiving device of the processing server, a validation of the new block including the proposed blockchain transaction by the one or more nodes on the blockchain; (See at least Thekadath: paragraph(s) [0059]-[0061] & [0127])
However, Thekadath and Davis do not teach ...receiving, by the receiving device of the processing server, user feedback for the validated proposed blockchain transaction, the user feedback indicating the validated proposed blockchain transaction was fraudulent or genuine; and updating, by the processing server, the determination module of the processing server based on the user feedback.
Keren, directed to system, device, and method of protected electronic commerce and electronic financial transactions and thus in the same field of endeavor, teaches further comprising: 
receiving, by the receiving device of the processing server, user feedback for the validated proposed blockchain transaction, the user feedback indicating the validated proposed blockchain transaction was fraudulent or genuine; and (By disclosing, users will provide their own reports and feedback on potential online items that perform scams. See at least Keren: paragraph(s) [0124])
updating, by the processing server, one or more [fraud algorithms] of the determination module of the processing server based on the user feedback (By disclosing, the analysis will be fed back to the blockchain, and so on. This creates an ongoing process of feedback between the crowd and the cyber intelligence provider, allowing improvement of scoring through additional intelligence and machine learning. See at least Keren: paragraph(s) [0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thekadath and Davis to incorporate the system, device, and method of protected electronic commerce and electronic financial transactions teachings of Keren for the benefit of crowd wisdom using the user feedback for further protection from fraud. (See at least Keren: paragraph(s) [0124])

Response to Arguments
In response to applicant's argument that Paragraph [0018] of Appellant’s PGPub application discloses “The nodes 106 in the blockchain network 104 may be used to generate new blocks that include one or more blockchain transactions that are then validated by other nodes 106 in the blockchain network 104 before being added to the blockchain, which may be made publicly available to any interested party,” it is noted that even though the blockchain may be made publicly available to any interested party it is not necessarily “public blockchain”, which is a blockchain where anyone is free to join and participate in the core activities of the blockchain network. Also, even the public blockchain may have issues of the lack of complete privacy and anonymity. In addition, the claims do not have any limitations or recitations related to “identity” of the transacting parties.  
In response to applicant's argument that Thekadath does not disclose “executing, by a querying module of the processing server, a first query on the memory to identify a first plurality of transaction values included in the plurality of blocks in the blockchain where the sending address or recipient address is associated with a transacting cryptographic key pair” as recited in the independent claims and “determining, by a determination module of the processing server, a risk score” as in claim 1, and in the present claim, the processing server does not know the identity of the transacting parties and determines a risk score based “at least the data included in each of the first plurality of transaction values and the new transaction value.”, it is noted that Thekadath teaches evaluating (determining) transaction risk by assessing (query) the transaction velocity of one or more parties involved and by determining whether the submitting node has any warnings issued. See at least Thekadath: [0060]. It is further noted that the claims do not have any limitations or recitations related to “identity” of the transacting parties.  
In response to applicant's argument that Davis does not use blockchain data to determine a risk score, it is noted that Davis teaches by processing blockchain transactions using payment networks, payment networks may be able to evaluate the likelihood of fraud and assess risk for blockchain transactions using existing fraud and risk algorithms and information that is available to payment networks, such as historical fiat and blockchain transaction data, credit bureau data, demographic information, etc. See at least Davis: [0046].
In response to applicant's argument that Saxena does not disclose or suggest using user feedback to identify fraudulent validated blockchain transactions as in claims 17-18, and Lamberti has nothing to do with determining a fraud risk in blockchain transactions. The cited paragraphs of Lamberti disclose the training of a machine learning module to define parameters in analyzing the molecular content of sludge, it is noted that Keren, in the same field endeavor, teaches the features. See at least Keren: [0124].

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685